DETAILED ACTION
Status of the Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

This action is an Allowance for claims on the merits in response to the application filed on 01/29/2021.
Claims 1-3, 5-12, 14, 16, and 17 remain pending in this application and are allowed.



Allowable Subject Matter
Claims 1-3, 5-12, 14, 16, and 17 are allowed

Reason for Allowance
The following is the Examiner’s statement for allowance
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but insufficient, either singularly or in combination with one or more of the remaining prior art references of record, to render claim 22 of the invention anticipated or obvious:
Burks et al., U.S. Pub. 20160244311, (discussing the managing of ordering food through access points, which includes point of sales, kiosks, pucks.).
Yaqub., U.S. Pub. 20080031194, (discusses the managing of Access Points within a network environment that include retail).
Lee et al., FleaNet: A Virtual Market Place on Vehicular Networks. http://mslab.kaist.ac.kr/wikipages/files/fleanet09tvt.pdf, (disclosing the interactions of navigating through marketplace which includes waypoint and encounter point).


Reasons for Removing the Prior Art Rejection
The rejections under 35 U.S.C. 103 as to claims 1-3, 5-12, 14, 16, and 17 are removed in light of Applicant's remarks of 01/29/2021, which are deemed persuasive as to independent claims 1-3, 5-12, 14, 16, and 17. The reasons for withdrawal of the rejections under 35 U.S.C. 103  can be found at the following remarks of claim limitations of 01/29/2021 at claims 1-3, 5-12, 14, 16, and 17 as follows:

Applicant’s Remarks of 01/29/2021 at pg. 6 as follows:
“In rejecting claim 1, the October 29, 2020 Office Action asserted that paragraphs [0043], [0045], [0088] and [0105] of Visuri et al. disclose "by negotiating possible connections with the mobile devices and collecting information" (claim 1, lines 4-5) as "determining the possible connection for a mobile device" (page 19, line 6) and that paragraphs [0044], [0083] and [0113] of Visuri et al. disclose "in a vicinity" (claim 1, line 14) as "collecting information and detecting connection based on vicinity of a mobile device" (page 19, line 20). 
First, it is noted that both of the claim limitations allegedly disclosed by Visuri et al. are prepositional phrases and thus, the full phrase that includes these prepositional phrases must be considered in determining whether a combination of references disclose the limitation. The first limitation that allegedly is disclosed by Jabara et al., Roeding et al., Verkasalo and Visuri et al. is "at the access points, detecting the mobile devices by negotiating possible connections with the mobile devices" (claim 1, lines 4-5). The Office Action cited paragraphs [0013], [0026], [0084], [0096] and [0115] and claim 1 of Jabara et al. as disclosing "at the access points, detecting the mobile devices", but acknowledged that "Jabara in view of Roeding in view of Verkasalo does not explicitly teach by negotiating possible connections with the mobile devices and collecting information" (page 18, lines 21-22). ”

pg. 7Page 9 of 13 
“It is submitted that even if "Visuri at 0077, 0078, 0102" discloses "analysis of tracking users in a commerce or e-commerce environment" that "include[s] the location of connections for users ... Visuri at 0039, 0112, 0113" (page 19, last paragraph) nothing has been cited or found in the prior art to change how that information is collected in Visuri et al., i.e., by mobile devices obtaining information from access points, instead of access points obtaining information from mobile devices, as described in Visuri et al. Thus, it is difficult to see how a skilled person seeking to implement the system described in Jabara et al. (with or without adaptations from Roeding et al. and/or Verkasalo), which (as discussed on page 7 of the Amendment filed 

pg. 8Page 9 of 13 
Serial No.: 14/661,460 September 23, 2020) requires each mobile device to pre-register, could apply the teachings of Visuri et al. without modifying the system described in Jabara et al. significantly, which would require the use of inventive skill… "access points geographically distributed within the at least one facility to detect the mobile devices by negotiating possible connections with the mobile devices and collecting information identifying the mobile devices but not the users" (lines 3-5) and "a specific mobile device was detected in a vicinity of the transaction point" (lines 14-15). Claim 14 recites "at the geographically distributed access points, detecting the mobile devices by negotiating possible connections with the mobile devices and collecting information identifying the mobile devices but not the users" (lines 7-9) and "a specific mobile device was detected in a vicinity of the transaction point " (lines 17-18).”
Response dated January 5, 2021 
Attorney Docket No. 132247-US 
Response to Office Action of October 14, 2020 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624